UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4035
ADEMOLA JACOBS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                         (CR-96-177-CCB)

                  Submitted: December 10, 2001

                      Decided: December 28, 2001

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW, GIL-
DEN & RAVENELL, P.A., Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Barbara S. Sale, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JACOBS
                              OPINION

PER CURIAM:

   Ademola Jacobs pled guilty to Count 1 of the fifth superceding
indictment which charged him with conspiracy to launder monetary
instruments in violation of 18 U.S.C.A. § 1956(h) (West 2000 &
Supp. 2001). On appeal, he alleges that the district court should have
sentenced him under the fraud section of the U.S. Sentencing Guide-
lines Manual ("USSG") § 2F1.1 (1998), rather than the money-
laundering section, USSG § 2S1.1. Jacobs also alleges that he should
have received a downward adjustment for being a minimal or minor
participant in the scheme under USSG § 3B1.2. For the reasons that
follow, we affirm.

   First, we do not find that the district court erred in sentencing
Jacobs under the money-laundering section of the Guidelines as he
was indicted for and pled guilty to conspiracy to launder monetary
instruments. See United States v. Davis, 202 F.3d 212, 217 (4th Cir.)
(stating review standard), cert. denied, 530 U.S. 1236 (2000); United
States v. Lambert, 994 F.2d 1088, 1091 (4th Cir. 1993) (same); USSG
§ 1B1.2(a).

   Next, we do not find that the district court clearly erred by declin-
ing to find that Jacobs was a minor or minimal participant in the
scheme under USSG § 3B1.2. See United States v. Gordon, 895 F.2d
932, 934-35 (4th Cir. 1990) (stating review standard); United States
v. Reavis, 48 F.3d 763, 768-69 (4th Cir. 1995) (defining minor or
minimal participant).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                           AFFIRMED